Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00766-CV

                                     IN RE Helisse M. FRIESTMAN

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 10, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           Relator filed this petition for writ of mandamus on November 3, 2014. A response to the

petition was due to be filed by December 5, 2014, pursuant to this court’s orders of November 7

and 21, 2014.

           The parties have advised the court that the issues raised by the mandamus proceeding have

become moot, and the parties agree the mandamus petition should be dismissed. Accordingly, this

original mandamus proceeding is dismissed as moot.


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2014-CI-05746, styled In the Matter of the Marriage of Brian E. Friestman
and Helisse M. Friestman and In the Interest of A.G.F., A.F.F., and E.H.F., Children, pending in the 37th Judicial
District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.